Title: From Benjamin Franklin to Joseph Galloway, [14 March 1767]
From: Franklin, Benjamin
To: Galloway, Joseph


This extract appeared in identical form in both the Chronicle and the Gazette to introduce the extended passage from the Board of Trade representation of Feb. 9, 1764, recommending a prohibition of legal-tender currency in all the colonies. The extract is identically headed in both papers: “Extract of a Letter from a Merchant in London, dated March 14, 1767.” On April 14, 1767, Franklin wrote Galloway: “The Report of the Board of Trade, with two Papers of mine on the Subject, that I sent you by the late Packets, will inform you more fully in what Light Paper Money has been seen here, and what Difficulties we have to surmount.” No complete letter to Galloway accompanying these papers sent “by the late Packets” has been found, but the extract printed here conforms in general to the wording Franklin might have used, and the date would have been appropriate. If, indeed, this is an extract of a letter from Franklin to Galloway, as the editors believe likely, then in sending it to the newspapers Galloway might well have taken the precaution of disguising its authorship by inserting the “Merchant” in the caption and changing first-person pronouns in the middle of the extract to “Dr. B.F.,” “his,” and “he.” The last phraseology of the final sentence of the first paragraph sounds much more like that of an American than of a British merchant.
 
[March 14, 1767]
The Merchants having waited on the Ministry with a Paper expressing their Sentiments that a Paper Currency in America would be advantageous to both Countries, the same was referred to the Board of Trade for their Opinion. The Board, it seems, are clearly and strongly against it; and, to convince and convert the Merchants to the same Opinion, have sent them down an Extract of their Report in 1764, which was read at their Meeting last Week, and seemed to make some Impression. They desired Dr. B.F. however, to furnish them with his Sentiments upon it in Writing, that if it should appear practicable, they might defend the Opinion they had given. Accordingly, on Wednesday last, at another Meeting, he gave them some Remarks upon it, a Copy of which I send you, together with a Copy of the Report. Several of the Merchants expressed their Satisfaction with the Remarks as a full Answer, but were to consider them farther among themselves, and are to meet again on Tuesday next. There is, however, such a general Clamour at present, and so much Ill-humour, against America, that I doubt very much our Success in getting the Restraint taken off, if the Merchants here do not make it their own Cause.
The Ministry have been pushed hard in Parliament lately, and it has been thought by many that they must fall. Since Lord Chatham’s Return to Town, it is said they are better connected and confirmed.
